              Case 4:19-mj-00154 Document 1 Filed in TXSD on 01/24/19 Page 1 of 6

AO 91 (Rev. IIIII) Criminal Complaint


                                    UNITED STATES DISTRICT COURT                                                .::r~~xas
                                                                                                                      mer
                                                               for the
                                                    Southern District of Texas                                    JAN 24 2019
                  United States of America                        )
                               v.                                 )
                 Robert Alexander Shouse
                                                                  )
                                                                  )
                                                                         CaseNo.      H19- 0 154M
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of          June 1, 2012 -January 22 , 2019      in the county of             Fort Bend             in the
     Southern          District of ____T_e_x_
                                            as_ _ _ _ , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 2251 (a)                           Any person who employs, uses, persuades, enduces, entices, or coerces any
(Sexual Exploitation of a Child)               minor to engage in, or who has a minor assist any other person to engage in ,
                                               or who transports any minor in or affecting interstate or foreign commerce or
18 U.S.C. § 2252A (a)(5)(B)                    in any territory or possession of the United States, with the intent that such
(Possession of Child Pornography)              minor engage in any sexually explicit conduct for the purpose of producing
                                               any visual depiction of such conduct or for the purpose of transmitting a live
                                               visual depiction of such conduct. Any person who knowingly possesses or
                                               knowingly access with intent to view any book, magazine, periodical, film ...

         This criminal complaint is based on these facts:

See attached Affidavit.




         lif Continued on the attached sheet.

                                                                                            Complainant's signature

                                                                                   Michael T. Whitmire, FBI Special Agent
                                                                                             Printed name and title

Sworn to before me and signed in my presence.



Date:


City and state:                         Houston , Texas                          Peter Bray, United States Magistrate Judge
                                                                                             Printed name and title
      Case 4:19-mj-00154 Document 1 Filed in TXSD on 01/24/19 Page 2 of 6



                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

        I, Michael Whitmire, being duly sworn, hereby depose and state the following:

        1.     I am a Special Agent with the Federal Bureau of Investigation (FBI). I have been

so employed since approximately 2005. I am charged with the duty of investigating violations of

the laws of the United States, collecting evidence in cases in which the United States is or may be

a party in interest and performing other duties imposed by law. During my assignment with the

FBI, I have participated in the execution of search warrants for documents and other evidence,

including computers and electronic media, in cases involving child pornography and the sexual

exploitation of children. I have investigated many cases involving child pornography and the

sexual exploitation of children. I have also participated in various FBI-mandated and volunteer

training for the investigation and enforcement of federal child ·pornography laws in which

computers were used as the means for receiving, transmitting and storing child pornography as

defined in Title 18, United States Code, Section 2256.

       ·2.     This affidavit is submitted for the limited purpose of establishing probable cause in

support of the attached Complaint and therefore contains only a summary of the relevant facts.

The information contained in this affidavit is based on my firsthand knowledge as well as

information obtained through witness interviews conducted by me or other Law Enforcement

Officers or Special Agents of the FBI and a review of various records. I have not included each

and every fact known by me concerning the individuals and events described herein. Instead, I

have set forth only the facts that I believe are necessary to establish probable cause to believe that

ROBERT ALEXANDER SHOUSE ("SHOUSE") has committed violations of 18 U.S.C.                            §

2251(a) and (e) (sexual exploitation of children) and 18 U.S.C. § 2252A(a)(5)(B) and (b)(2)

(possession of child pornography).
           Case 4:19-mj-00154 Document 1 Filed in TXSD on 01/24/19 Page 3 of 6
..

            3.      Following investigation by the FBI, on January 22, 2019, law enforcement officers

     executed a search warrant authorizing the search of, among other things, a residence located on

     Lake Bardwell Court in Richmond, Texas, for the purpose of seizing evidence of a crime, fruits of

     a crime, contraband, and instrumentalities relating to federal offenses involving child pornography

     and the sexual exploitation of children. This residence is located within the Southern District of

     Texas and is where SHOUSE resides.

            4.      Law enforcement officers located, seized, and then searched digital devices from

     the residence for evidence of federal offenses involving child pornography and sexual exploitation

     of minors. Upon examination of the devices, law enforcement officers discovered several images

     and videos constituting child pornography - that is, visual depictions of a minor engaging in

     sexually explicit conduct- including visual depictions SHOUSE downloaded from the Internet.

            5.      One of the seized devices, an external hard drive connected to a laptop ("external

     hard .drive"), manufactured in China, contained a folder named "personal" that contained a

     completed United States passport renewal application in the name of SHOUSE.

            6.      Several images and videos were discovered on the external hard drive. These visual

     depictions included depictions of minors who had not attained 12 years of age engaging in, among

     other things, sexually explicit conduct with adults, including penetration, sadistic or masochistic

     abuse, and the lascivious exhibition of the genitals or pubic area of the minors and adults. A

     sample ofthe images and videos follow.

            7.      One image depicts the bondage of a naked, prepubescent male who is chained to

     and hanging from a wooden structure, spread eagle, with what appear to be leather straps tied

     around his wrists and ankles. The image depicts the lascivious exhibition of the prepubescent


                                                     2
      Case 4:19-mj-00154 Document 1 Filed in TXSD on 01/24/19 Page 4 of 6



male's anus and genitals.

       8.      Another image depicts the bondage of a nude, prepubescent male who is tied to a

chair with what appears to be white rope. The rope is wrapped around the prepubescent male ' s

wrists, right elbow, genitals, and ankles. The image depicts the lascivious exhibition of the

prepubescent male's genitals.

       9.      Another image, known to be from an identified series of child pornography, depicts

a nude, prepubescent male lying on his back with his legs spread and his genitals lasciviously

exhibited. Additionally, the image shows an object inserted into the prepubescent male's anus.

       10.     A video depicts a nude, prepubescent male masturbating. The prepubescent male

is bound by the ankles, wrists, and neck with a ball-gag in his mouth.

       11.     Another video depicts a prepubescent male, nude from the waist down.          The

prepubescent male is lying on his back on top of an adult male. The adult male is penetrating the

prepubescent male ' s anus.with his penis.

       12.     The agents also seized a desktop computer during the search. The computer was

on but in a locked state. Agents observed that the name of the user on the computer was "Robert

Shouse." Connected to the desktop computer were three hard drives.

       13.     On one of the drives, an HOST four-terabyte internal hard drive ("HOST hard

drive") made in Thailand, agents located multiple images and videos depicting child pornography.

All of the images and videos located on the drive appear to be of the same prepubescent minor

("MVl "). A sample ofthe images and videos from the HOST hard drive depicting MVl follow.




                                                3
      Case 4:19-mj-00154 Document 1 Filed in TXSD on 01/24/19 Page 5 of 6




       14.     One of the images depicts MV1lying on his back on a white sheet. MVI is wearing

green plaid boxer shorts, and his genitals are lasciviously exhibited. The EXIF metadata from the

image file shows the image was captured with an iPhone in June 2012.

       15.     Another image depicts an adult male ' s hand pulling down MV1 's green plaid boxer

shorts to lasciviously expose his genitals. The EXIF metadata from the image file shows the image

was captured with an iPhone in June 2012.

       16.     Another image found on the HGST hard drive depicts MV1 nude, except for what

appears to be a loose dog collar in his mouth. MVl is posed, lying on his back with his legs spread

apart, and his genitals are lasciviously exhibited. The EXIF metadata from the image file shows

the image was captured in July 2013 with a Nikon camera registered to "Robert Shouse."

       17.     Also on January 22, 2019, agents encountered SHOUSE at another residence where

they confirmed his identity and had an opportunity to observe and speak with him for

approximately 30 minutes.

       18.     A video found on the HGST hard drive depicts MV1 masturbating an adult male

whom the agents who encountered him on January 22, 2019, recognize as SHOUSE. SHOUSE' s

body is visible in most of the recording. The agents recognize SHOUSE's voice on the recording,

and he can be heard giving MVl instructions on how to perform the sexual act. Agents also

recognize the voice and body as SHOUSE's by comparing them to other videos found on the

HGST hard drive where SHOUSE's face and body are seen at various points and where his voice

is heard. SHOUSE gives MVl five dollars for the act. The EXIF metadata from the video file

shows the video was captured with an iPhone   i~   March 2013.

       19.     Based on the foregoing, there is probable cause to believe that SHOUSE has


                                                   4
      Case 4:19-mj-00154 Document 1 Filed in TXSD on 01/24/19 Page 6 of 6




committed violations of18 U.S.C. § 2251(a) and (e) (sexual exploitation of children) and 18 U.S.C.

§ 2252A(a)(5)(B) and (b )(2) (possession of child pornography).




                                                    Michael Whitmire
                                                    Special Agent
                                                    Federal Bureau of Investigation



Subscribed and sworn before me this    ~~     day of January 2019, and I find probable cause.




                                             United States Magistrate Judge




                                                5
